Case 19-12415-MFW   Doc 160-2    Filed 12/05/19   Page 1 of 9




                     EXHIBIT B
                    Proposed Rejection Notice
                 Case 19-12415-MFW               Doc 160-2       Filed 12/05/19        Page 2 of 9



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

HRI HOLDING CORP., et al.1                                      Case No. 19-12415 (MFW)

                             Debtors.                           (Jointly Administered)


                       NOTICE OF REJECTION OF CERTAIN EXECUTORY
                          CONTRACTS AND/OR UNEXPIRED LEASES

PARTIES RECEIVING THIS NOTICE SHOULD LOCATE THEIR NAMES AND
THEIR CONTRACTS OR LEASES ON SCHEDULE 2 ATTACHED HERETO AND
READ THE CONTENTS OF THIS NOTICE CAREFULLY.

           PLEASE TAKE NOTICE that on ____________, 2019 the United States Bankruptcy

Court for the District of Delaware (the “Court”) entered an order approving the Debtors’ First

Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to (a) Reject Certain

Unexpired Leases Nunc Pro Tunc to the Petition Date and (b) Abandon Any Remaining Property

at the Rejected Locations and (II) Authorizing and Approving Procedures to Reject Executory

Contracts and Unexpired Leases [D.I. ___] (the “Motion”)2 filed by the above-captioned debtors

and debtors-in-possession (the “Debtors”), approving procedures for the rejection of executory



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
HRI Holding Corp. (4677), Houlihan’s Restaurants, Inc. (8489), HDJG Corp. (3479), Red Steer, Inc. (2214), Sam
Wilson’s/Kansas, Inc. (5739), Darryl’s of St. Louis County, Inc. (7177), Darryl’s of Overland Park, Inc. (3015),
Houlihan’s of Ohio, Inc. (6410), HRI O’Fallon, Inc. (4539), Algonquin Houlihan’s Restaurant, L.L.C. (0449),
Geneva Houlihan’s Restaurant, L.L.C. (3156), Hanley Station Houlihan’s Restaurant, LLC (8058), Houlihan’s
Texas Holdings, Inc. (5485), Houlihan’s Restaurants of Texas, Inc. (4948), JGIL Mill OP LLC (0741), JGIL
Millburn, LLC (6071), JGIL Milburn Op LLC (N/A), JGIL, LLC (5485), JGIL Holding Corp. (N/A), JGIL Omaha,
LLC (5485), HOP NJ NY, LLC (1106), HOP Farmingdale LLC (7273), HOP Cherry Hill LLC (5012), HOP
Paramus LLC (5154), HOP Lawrenceville LLC (5239), HOP Brick LLC (4416), HOP Secaucus LLC (5946), HOP
Heights LLC (6017), HOP Bayonne LLC (7185), HOP Fairfield LLC (8068), HOP Ramsey LLC (8657), HOP
Bridgewater LLC (1005), HOP Parsippany LLC (1520), HOP Westbury LLC (2352), HOP Weehawken LLC
(2571), HOP New Brunswick LLC (2637), HOP Holmdel LLC (2638), HOP Woodbridge LLC (8965), and
Houlihan’s of Chesterfield, Inc. (5073). The Debtors’ corporate headquarters and the mailing address is 8700 State
Line Road, Suite 100, Leawood, Kansas 66206.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
               Case 19-12415-MFW       Doc 160-2      Filed 12/05/19     Page 3 of 9



contracts and unexpired leases and granting related relief [D.I. ___] (the “Procedures Order”). A

copy of the Procedures Order is attached hereto as Schedule 1.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Procedures Order and by

this written notice (this “Rejection Notice”), the Debtors hereby notify you that they have

determined, in the exercise of their business judgment, that each Contract set forth on

Schedule 2 attached hereto is hereby rejected effective as of the date (the “Rejection Date”) set

forth in Schedule 2, or such other date as the Debtors and the counterparty or counterparties to

any such Contract agree.

         PLEASE TAKE FURTHER NOTICE that parties seeking to object to the proposed

rejection of any of the Contracts must file and serve a written objection so that such objection is

filed with the Court on the docket of the Debtors’ Chapter 11 Cases and is actually received by

the following parties no later than fourteen (14) days after the date that the Debtors served this

Rejection Notice: (i) proposed counsel to the Debtors, Landis Rath & Cobb LLP, 919 Market

Street, Suite 1800, Wilmington, Delaware 19801, Attn: Kimberly A. Brown, Esq. and Matthew

R. Pierce, Esq.; (ii) the Office of The United States Trustee, 844 King Street, Suite 2207,

Lockbox 35, Wilmington, Delaware 19801, Attn: Jane M. Leamy, Esq.; (iii) counsel for the

Official Statutory Committee of Unsecured Creditors, Kelley Drye & Warren LLP, 101 Park

Avenue, New York, New York 10178, Attn: Jason R. Adams, Esq. and Maeghan J. McLoughlin,

Esq., and Klehr Harrison Harvey Branzburg LLP, 919 North Market Street, Suite 1000,

Wilmington, Delaware, 19801-3062, Attn: Domenic Pacitti, Esq. and Rich Beck, Esq.;

(iv) counsel to the Lenders, Katten Muchin Rosenman LLP, 515 South Flower Street, Suite

1000, Los Angeles, California 90071-2212, Attn: William B. Freeman, Esq.                  Only those

responses that are timely filed, served and received will be considered at any hearing.




{1247.001-W0058756.3}                            2
               Case 19-12415-MFW                Doc 160-2         Filed 12/05/19         Page 4 of 9



         PLEASE TAKE FURTHER NOTICE that, absent an objection being timely filed, the

rejection of each Contract shall become effective on the applicable Rejection Date set forth in

Schedule 2, or such other date as the Debtors and the counterparty or counterparties to such

Contract agree.3

         PLEASE TAKE FURTHER NOTICE that, if an objection to the rejection of any

Contract is timely filed and not withdrawn or resolved, the Debtors shall file a notice for a

hearing to consider the objection for the Contract or Contracts to which such objection relates. If

such objection is overruled or withdrawn, such Contract or Contracts shall be rejected as of the

applicable Rejection Date set forth in Schedule 2 or such other date as the Debtors and the

counterparty or counterparties to any such Contract agree.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures

Order, if the Debtors have deposited monies with a Contract counterparty as a security deposit or

other arrangement, the Contract counterparty may not set off or recoup or otherwise use such

monies without further order of the Court, unless the Debtors and the counterparty or

counterparties to such Contracts otherwise agree.

         PLEASE TAKE FURTHER NOTICE that, absent timely objection, any personal

property of the Debtors that is located on the Debtors’ leased premises including furniture,

fixtures, equipment, or other personal property on the Rejection Date shall be deemed abandoned

by the Debtors (the “Abandoned Property”) as of the Rejection Date. Landlords may, in their

sole discretion and without further notice or order of the Court, utilize or dispose of such



3
  An objection to the rejection of any particular Contract listed in this Rejection Notice shall not constitute an
objection to the rejection of any other contract or lease listed in this Rejection Notice. Any objection to the rejection
of any particular Contract listed in this Rejection must state with specificity the Contract to which it is directed. For
each particular Contract whose rejection is not timely or properly objected to, such rejection will be effective in
accordance with this Rejection Notice and the Order.



{1247.001-W0058756.3}                                      3
               Case 19-12415-MFW       Doc 160-2     Filed 12/05/19     Page 5 of 9



Abandoned Property without notice or liability to the Debtors or third-parties and, to the extent

applicable, the automatic stay has been modified to allow such disposition.

         PLEASE TAKE FURTHER NOTICE that, to the extent you wish to assert a claim

with respect to rejection of your Contract or Contracts, you must do so by the later of (i) the

claims bar date established in these Chapter 11 Cases, if any, and (ii) 30 days after the later of

(A) the Rejection Objection Deadline, if no objection is filed and (B) in the event of an

objection, the date of the entry of an order resolving such objection. IF YOU FAIL TO

TIMELY SUBMIT A PROOF OF CLAIM IN THE APPROPRIATE FORM BY THE

DEADLINE SET FORTH HEREIN, YOU WILL BE, FOREVER BARRED, ESTOPPED, AND

ENJOINED FROM (1) ASSERTING SUCH CLAIM AGAINST ANY OF THE DEBTORS

AND THEIR CHAPTER 11 ESTATES, (2) VOTING ON ANY CHAPTER 11 PLAN OF

REORGANIZATION FILED IN THESE CASES ON ACCOUNT OF SUCH CLAIM, AND

(3) PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS’ CHAPTER 11 CASES

ON ACCOUNT OF SUCH CLAIM.

Dated: ______________, 2019                LANDIS RATH & COBB LLP
       Wilmington, Delaware
                                           _______________________________
                                           Adam G. Landis (No. 3407)
                                           Kimberly A. Brown (No. 5138)
                                           Matthew R. Pierce (No. 5946)
                                           Nicolas E. Jenner (No. 6554)
                                           919 Market Street, Suite 1800
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 467-4400
                                           Facsimile: (302) 467-4450
                                           Email: landis@lrclaw.com
                                                  brown@lrclaw.com
                                                  pierce@lrclaw.com
                                                  jenner@lrclaw.com

                                           Proposed Counsel for the Debtors
                                           and Debtors-In-Possession



{1247.001-W0058756.3}                           4
               Case 19-12415-MFW   Doc 160-2   Filed 12/05/19   Page 6 of 9




{1247.001-W0058756.3}                    5
               Case 19-12415-MFW   Doc 160-2   Filed 12/05/19   Page 7 of 9




                                   Schedule 1
                                   Procedures Order




{1247.001-W0058756.3}
               Case 19-12415-MFW   Doc 160-2    Filed 12/05/19   Page 8 of 9




                                   Schedule 2
                                   Rejected Contracts




{1247.001-W0058756.3}
               Case 19-12415-MFW               Doc 160-2        Filed 12/05/19         Page 9 of 9




                                              Schedule 2
                                              Rejected Contracts

                                                                                 Restaurant
                          Debtor                   Description of              Location And              Rejection
    Counterparty
                        Counterparty                Contract1                 Restaurant No., if           Date
                                                                                 Applicable




1
  The inclusion of a Contract on this list does not constitute an admission as to the executory or non-executory
nature of the Contract, or as to the existence or validity of any claims held by the counterparty or counterparties to
such Contract.

{1247.001-W0058756.3}
